DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-25 are allowed over the prior art of record.

	
REASONS FOR ALLOWANCE

	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	Lu et al. (2015/0156288) teaches a parser is used for parsing a header in a packet. The parser includes a plurality of horizontal field selectors, a plurality of comparators, and a content addressable memory (CAM) based device. Each of the horizontal field selectors is configured to select a first bit group. The comparators are coupled to the horizontal field selectors, respectively. Each of the comparators is configured to compare a first bit group selected by a corresponding horizontal field selector with a designated value to generate a comparison result. The CAM based device is configured to receive a plurality of comparison results generated from the comparators, and use the comparison results as a first input search data. (See Abstract).

	Maurya (2015/0363522) teaches a simulated network switch is created based on configuration parameters. The simulated switch may send messages to a remote controller located on a computer separate from a simulated switch machine running the simulated switch, and receive replies from the remote controller responsive to the messages. Performance metrics for the remote controller may be determined based on the message and the replies. (See Abstract).

	Wang et al. (2015/0180769) teaches a capability for scale-up of a control plane of a Software Defined Network (SDN) using a virtual switch based overlay is presented. A central controller (CC) of the SDN that is providing control functions for a physical switch (pSwitch) of the SDN, based on a determination that the control plane between the CC and the pSwitch is congested, modifies the default flow forwarding rule on the pSwitch from a rule indicating that new traffic flows are to be forwarded to the central controller to a rule indicating that new traffic flows are to be forwarded to a virtual switch (vSwitch). Upon receipt of a first packet of a new traffic flow at the pSwitch, the pSwitch provides the first packet of the new traffic flow to the vSwitch, which in turn provides an indication of the first packet of the new traffic flow to the CC for processing by the CC. (See Abstract).


	However, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claims 1 filed on 05/12/2021. Claims 2-25 are also allowed for the same reasons.



Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.